I cannot concur in much that is said in the court's opinion. I think that paragraph 1 of the petition states a good cause of action, and that the trial court erred in sustaining a general demurrer to the petition. It is in the discussion and pronouncement of law applicable to the second paragraph of the petition, wherein equitable relief was sought, that I believe the court is in error.
The court first holds that —
"Courts of equity have the power to allow set-offs of mutual demands where such relief is necessary to enable the party claiming it to collect his claim," citing as authority Patchell v. Harper, 40 Okla. 530, 139 P. 985.
The case is not in point. There Patchell sued Harper in the district court; Harper answered setting up a counterclaim against Patchell; judgment was for Harper on his counterclaim for $150. Previously Patchell had recovered a judgment againts Harper in a justice of the peace court for $185. Patchell then moved, in the district court, to have the judgment against him set off by the judgment in his favor against Harper. The causes of action were separate and the judgments obtained in different courts. It does not even appear that, at the time Patchell's judgment against Harper was obtained, Harper had any claim whatever against Patchell. No question such as that now under consideration was involved.
The further statement in the opinion that, "where other equitable grounds exist, the insolvency of the party against whom the relief is sought will authorize the invoking of such equitable relief," and which cites Patchell v. Harper,40 Okla. 530, 139 P. 985, Caldwell v. Stevens, 64 Oklahoma,167 P. 610, L. R. A. 1918B, 421, and Machado v. Borges, 170 Cal. 501,150 P. 351, as authorities, is not authorized by the opinions relied on. The question was not involved in Patchell v. Harper, while in Caldwell v. Stevens the latter had pleaded as an equitable set-off his claim against Caldwell, and this (except as to one item in which the proof failed) was sustained on appeal; attention being called to section 5033, Mansfield's Digest, providing that the defendant may set up in his answer "as many grounds of defense, counterclaim, and set-off, whether legal or equitable, as he shall have." No question of setting off judgments or for injunctional relief was involved. The California case of Machado v. Borges does not fully sustain the rule announced in the majority opinion. In that case the mutual demands, as found by the court, did not arise out of the same transaction, and, as the court said:
"The cause of action on the notes was therefore not affected by the omission to make it the basis of a counterclaim."
In Elms v. Arn, 59 Okla. 235, 158 P. 1150, we held that, where there are mutual judgments in the same court between the same parties, the court has the power to set off one judgment against the other, either in equitable proceedings or upon motion, but that the exercise of this power is, in a measure, discretionary, and the determination thereof is rested upon strictly equitable principles. It was held that, there being an absence of any evidence (of equitable consideration), the mere existence of the two judgments did not give the defendant the right to have one judgment set off against the other. The case at bar involves no off setting of mutual judgments for the very good reason that there is but one judgment.
The statement that a valid judgment is conclusive, not only as to matters which were litigated, but as to every ground of recovery or defense that might have been presented or determined, appears to be in conflict with the further statement later on in the opinion to the effect that the award of the arbitrators was the only question litigated and considered. In fact, there was pleaded and consolidated with McClelland's action on the award, Scrivner's action in replevin, so that not only might Scrivner have put in issue his ownership and right of possession of the property, the subject of the award, but it seems that, at least as to a portion of the property, he actually did so. This appears quite clear from the opinion of the court in the former case (Scrivner v. McClelland, 67 Oklahoma, 168 P. 415), wherein it was held that the consolidated causes of action each grew out of the contract between Scrivner and McClelland, and "were fully adjudicated by the award of the arbitrators." Also by the averments of paragraph 2 of plaintiff's petition, charging that his demands against plaintiff existed prior to the rendition of the judgment against him, and that the judgment which he is now seeking "is for the conversion of the identical personal property, the purchase price of which has been merged in the judgment in favor of defendant and against plaintiff." It is on account *Page 242 
of these allegations of the petition, made, we assume, for the purpose of invoking equitable relief, that confusion has arisen, and at which averments, no doubt, defendant's demurrer was principally directed. If, in fact, the present action is to recover for the conversion of personal property involved in the original replevin action, it would seem that to that extent the original judgment, affirmed in this court, would be conclusive, as it could hardly be said that one may bring an action in replevin for specific articles and fail of recovery, and then in a subsequent action sue to recover the value of the articles in an action of conversion.
Again, I am unable to agree with the opinion wherein it says:
"It does not appear that it would have been proper in said action for him [Scrivner] to have counterclaimed for the conversion of said property. He would have taken a most inconsistent position after having assailed the award as fraudulent to have claimed title to all the property under it."
This is for the reason that, unless prohibited by statute, inconsistent defenses may be united in one answer and the pleader cannot be compelled to elect between such defenses. Such has heretofore been the consistent rule announced by this court. Covington v. Fisher, 22 Okla. 207. 97 P. 615; Oklahoma Hay  Grain Co. v. Randall, 66 Oklahoma, 168 P. 1012; Metcalf v. Glaze, 70 Oklahoma, 173 P. 447; Emerson-Brantingham Imp. Co. v. Ware, 71 Oklahoma, 174 P. 1066; and Conwill v. Eldridge. 71 Oklahoma, 177 P. 79.
I am unable to agree with the court's discussion of the statute of limitations. The opinion cites section 4746, Rev. Laws 1910, and Stauffer v. Campbell, 30 Okla. 76, 118 P. 391, in its support. The statute provides only that a counterclaim or set-off shall not be barred by the statute of limitations until the claim of the plaintiff is so barred. It is indisputable that plaintiff's claim is made the subject of an independent action, not a set-off or counterclaim within the meaning of the statute. In Stauffer v. Campbell it was noted that the statute "is limited to causes of action barred by limitations when pleaded as a set-off or counterclaim." To the same effect is Advance Thresher Co. v. Doak, 36 Okla. 532,129 P. 736, while in Delzell v. Couch, 70 Oklahoma, 173 P. 361, Commissioner Collier very properly said:
"That the bar of the statute is removed upon a cause of action that has been barred, only for one purpose, and that is that the same can be successfully pleaded as a set-off; that is to say, notwithstanding that at the time said set-off is pleaded it is barred as an original action, it may yet be successfully pleaded as a set-off."
Section 4664, Rev. Laws 1910, provides that —
"When a right of action is barred by the provisions of any statute, it shall be unavailable either as a cause of action or ground of defense, except as otherwise provided with reference to a counterclaim or set-off," referring, obviously to section 4746.
This statute the opinion wholly overlooks.
The opinion takes no notice of, and is squarely in conflict with, Kibby v. Binion, 70 Oklahoma, 172 P. 1091, where a state of facts identical, so far as material, was before the court. In that case, Kubie, Heimann  Co. brought an action against C.F. Kibby under a written contract entered into between them in which Kibby answered and set up a counterclaim for damages for alleged fraud practiced upon him by Kubie. Heimann  Co. in causing him to enter into the contract. Kibby filed a counterclaim which was subsequently withdrawn without prejudice. The trial resulted in a judgment in favor of Kubie. Heimann  Co., which was affirmed on appeal. After the judgment was affirmed Kibby brought an action against Kubie, Heimann 
Co. and Sheriff Binion, based upon substantially the same averments contained in his original counterclaim, and asked to have the collection of the judgment against him enjoined, to have his damages determined, and, when ascertained, to have the same set-off against the judgment in favor of Kubie, Heimann 
Co. No excuse was pleaded or prove for the withdrawal of the counterclaim. It was held that Kibby, having purposely abstained from using in the trial in which the judgment was rendered his claim or set-off, voluntarily waived such defense, and that he could not make such set-off a basis of equitable relief, and that an injunction to restrain the collection of the judgment against him would not lie. The opinion, we think, correctly announces the rule of law applicable to such cases; for it is a well-recognized doctrine in equity that, when a party has a complete and adequate remedy at law and fails for any cause to rely on it in that forum, he will not be permitted to set it up in equity unless he was prevented by accident or under circumstances which he was unable to control. Laches on his part in failing to set up his rights in a court of law when called upon to do so will prevent him from obtaining relief in equity. Klinesmith v. Van Bramer, 104 Ill. App. 384, 389. The collection of a judgment will not be enjoined for any defense or right which could have been asserted in a court of law, unless the plaintiff can show that he was prevented by fraud or accident from maintaining his legal right and that the obstacle which prevented *Page 243 
him could not have been overcome or avoided by reasonable diligence or care on his part. Pomeroy's Eq. Jurisprudence, secs. 363 and 1364; Smith v. Allen, 63 Ill. 474; Harding v. Hawkins, 141 Ill. 572, 581, 31 N.E. 307, 33 Am. St. Rep. 347; Schroeppell v. Shaw, 3 N.Y. 446; Penny v. Martin, 4 Johns. Ch. 566; Vaughn v. Johnson et al., 9 N.J. Eq. 173; Forward v. H. H. Canal Co., 22 Pick, (Mass.) 462; Shipp v. Wheeless.33 Miss. 646; Gatlin v. Kilpatrick, 4 N.C. 147, 6 Am. Dec. 557; Young v. Dorsey, 2 Litt. (Ky.) 202; Holt's Executors v. Graham, 2 Bibb (Ky.) 192; Dalter v. Laue  Guye, 13 Iowa, 538 Also, the doctrine is quite generally recognized that equity will not enjoin a judgment on account of matters which might have been pleaded by way of set-off in the action in which the judgment was recovered, where the party neglected his opportunity in that respect, unless he shows a good and sufficient excuse for his neglect. 23 Cyc. 1021.
If, notwithstanding the averments of the second paragraph of plaintiff's petition, it should develop that plaintiff's action in conversion has not been heretofore adjudicated, or has been adjudicated only as to a part of the property, and if it is based on other than merely defensive matter, such as Scrivner would be precluded from urging except as a defense to McClelland's original action, it would seem that there is no legal barrier against Scrivner maintaining his action, in so far as legal relief is sought. But having had the opportunity of setting up, by way of counterclaim, his action for conversion against McClelland, it would not afford him the right to enjoin the collection of the judgment against him until the termination of his claim, or at all. If Scrivner's claim against McClelland is in fact not determined by the former judgment, of course he would have the right to bring an independent suit (unless barred by limitations) against McClellald, though it would seem that, not having pleaded as a counterclaim (if such it be) his present cause of action, he could have no recovery for costs. Section 4748, Rev. Laws 1910. Scrivner's right to maintain an action for conversion, unless barred by legal obstacles, such as mentioned, is one thing; his right to injunctional relief pending the action, when he had at one time a complete and adequate remedy at law, is quite another.
Entertaining these views, I am of the opinion that this court erred, pending the appeal, in granting an injunction; but, on the other hand. I am equally certain that the trial court erred in sustaining a general demurrer to plaintiff's petition. A rehearing should be granted.